OFFICE   OFTHE     ATTORNEYGENERAL          OFTEXAS
                                   AUSTIN
GROVER  SELLERS
ATTORNEY GENERAL




      Yonoreble b. G. Gerrey
      County Auditor
      Bexac county
      son Antonio,   Texna

      Dear St.     QarTey:




               On February 28, 1
      this    depaHmnt    on the
                  *ii)   Ii 0. deput
               8 ear aaal~ll
                                                       ome or hoe-
                                                       to sir mnt!u?,
                                                      6 deputy sheriff
                                                       where no mar-




                               1945,   in reply to your request,         wa sent
                                           opinion@  N08i O-2951,       O-1967,
                                       1, and stated   in efisot       that we
                                     of' law 6nnouuf;ed in those        o&dniona
                             to your queationr and retired       the    orlglnal

            On &:er~ti 19, 3.945, with refurencre         to our letter      of
      Earoh 7th you wrote ue 88 folfowr:
Honorable   IE. Or Qarvey,   page 2
          "Wit& rererence    to your letter    oi LIorroh 7,
      1965, regerdiug    opinion ragueat 86651 I dealre
      further  Information     regarding  queatlon   (1) of
      my request of February 28, 1945.
           "The Criminal Diatrlot    Attorney   of this Oounty
      @aa advieed m aa legal advisor         on many oooaaiona
      ror the peat nuaber of year8 and AIA advise on
      July 16, A94       on the mettar that I (M plaoing
      bofom you, that where Oounty esployeea          euoh aa
      Aeputlaa,    olarka and eaalatanta     beoomo aarloualy
      ill or are Injured in line of duty whioh will
      oonflne the80 4mployeea t0 beA tOr a period OS
      aeveralmontha      where no aervisa    oan be rendered
      the County Aurlng thla period of llln~aaor
      Injury,   that the Ytatutea    doer not permit otii-
      01414 to leg4lly     draw a warrant 8gainet     their
      0rfiaer4   44lary fund, ~rtilole 3912 IC, t340ti0n 19,
      Paragraph L, Vernon~a     Taxer SOeWaka and the
      Couuty Auditor oan not Legally rpprovo 4 warrant
      for peyaant , Artiole    3912 Y. Se3rotion &+,.~Paragra.@
      a, for salarywhore than ham baon no aamlo~a ran-
      Awed.
          wiiowevcr, in the r404 0r the shore ruling  or
      edvia& of the Ortainal    Dietdot Attorney  on rarer41
      oooaalone regard&q    aerioua i~eaa or &n 'w,      the
      o~$lola~ahare drawn warranta  agalnat tb I r offi-
      oar@ ~Mlary tund and the Oouaty Auditorhaa ap-
      proved therewarrant8end the Aaputira,   ulerka
      or’ eaaIalxmta  heva received   their aalary AurIng
      thin lU.neae or lnjurg for a parlod of spproxi-
      mtely    two and a half montha.
          -It ham been the auatoa her& in rareraloaaa#
      or aerloua Illneae       or Injury even in the faea ‘of
      the CrLainsl    Diatrlot    Attosney~ a ruling or opinion
      to oarry 8 deputy, dark or aaelatant           on the pey
      roll for approzimately       two and a half month8 tifora
      removing him from the pay roll end in thee8 aa~tta
      ii the orrioiel     doe8 not reaove him rrom the p4y
      roll by this time and oontinuea        to Amw a warrant
      in favor 0r the deputy,        olerk or eealetant,   the
Bonoreble     &la 0,   Qarrey,         page   3

       CountyAuditor then efter apprt2xi.nmtely two end
       a half month8 r&fume4 to epprove 8hi4 WarTM8
       drawn by the of~Iolrl.
              “It
                aeeme that the deputy involved     in thir
       request  for an opinion or him friendr     have Ala-
       ouaaeA thi4 matter with one of Baxar County*4
       Diatriot   JuA&aa and ha ir of the opinion that I
       should request an opinion on thin matter       from
       your daparfrmt      , Thin la the ~raamonior w
       nquaat   of rabruary    28, 19k5.
              *cm my5,          19&,    a nguiar         Aopooy mbrltt       ~wh0
       wa nlrployod        by     the sharltf        of Baxar CounQ,          in
                                             19 Para-
       aompllanoswith Artlolo 3912 +, f3aotioa
       &mph h ram Lnnjarad in a oar 4ooidmb whlia
       perttd.ng         Ma datier        and beouu         ooatlaed     to bed
       at him holu or hoapital                on thin date,       ,Fho    8horiri
       0r Baur         county     brew wa r r a nt4
                                                  lgeht,hl8              otfloosa


       tint by the bounty Auditor and yet                     no aertinr mere
       renAsreABoxar Oeunty by thin Aeputy                     am he woa at111
       oonflnedtiehim bed.
                           July 16, 19kktha
           *c&xapproximately                     Ooumty
       A&diW dl8duaaedthla utter   with the     ahwlft  and
       we4 inrorsad .by him that thin Aoputy woulA net m-
       turn 80 work for quite   #@Am tiu..  The AudicoP
       than    netifi#dthe Bherltt                tka8    be wauid net lp p r o vi
       for paymant        any aom warmnt4                drawn by tka Bha,rift
       in faror ai thii deputy 4fUsr July 16, 1964, unlaaa
       this deputy 8aae to work end renderid         aerrloa  Sor
       mxar aounty i) ..~on July 31,. ‘19&l+, 'tke ~almriit  drew
       mother warrant in Z6Vor oi thin Aapuliy .whioh we+
       rent wee not @alA to the deputy en the GWu&y
       Aud$ttm rsiuaed    to approve ‘the warmgt.        On August'
       3, 'l94k+,this deputy muw to work 4hd ham noelred
       his    salary     aaoh faonth ainoa August 3,              19&4.

              DYou will         note
                           that thin deputy wan paid for
        ataventy-two      ha~lf dayr or approxiaately
                          end a                          two
       end a half montrha where no eervloe4   were rendamd
       end that he wan not paid from   naan Sulj    16, 1966,
       to auguet 3, 1946, uhioh is reranteen     and 4 half
       Aaya.
uonorablo           P. 0.    Qorreg,         plgr    b


                   Win     thi8    a0puty     lqvflly   b0 pata          hi8     ralary
           for     the88    8ov8ntoen        ana  a halr aam
                    "Thanking you i8r             an OpiaiOn on thi8 XUittOC.w
      Paragraph (h), E)%otiOn 19, Artiole                           39126, Vernon*8
Annotated Civil St0tUt08   18 epplioabls                           to Bsrar County and
i8 in part ea fo~bm8r
                   "* . . .YO p8yaOat           8h8U   b0 rUd0  to 05y d.puty,
           888%8t&5t        OC ~B&dOjM        fOZ? l5# 88lWiOO &fWriOmd
           prier      the
                      to          luthorisatlon      of hi8 agpoi5tMnt   and
           Until      8hell. h0VO 8Ub8Orib.d
                      h0                        t0 th.    0058titUtiOMl
           oath 0r 0tSior 8nd 8uoh appd.atmnt          and oath hare
           been  tiled with ,the oounty olsrk for xeo0rU.            The
           4baOlUltl 8uOV8d    t0 be Wi6    t0 doputlw       l88i8tMt8
           ma   employee8    8aall bo p0ia aftor    s05dltloo      of ‘ 8er-
           rfos  out  OS 8aid    Oiiiorr8* &8&rf lund ,88 proti48d~
           tOX in thi8,Alot."
      we lxpn88                no~oplalQn         regexaln&     the paymeat          0r the
deputy 8hexiif              fOX tU0 *Pd 8 hali Wth8     a8 the O+XU%t~.hhr8
Ddd        thi8      -at      and. aDDWB5tb   PB UUO8tiO5 18 ni8d   with




           It 18      l    OOtt;lOdgO5Ol-d CUb that fX'#lOtiOlliOf th                          &8#
are    not         oOnr&dend     i.0 the QOmpUktiO5 Of, tirw.  (ItUaOO                        011
k Qaa 00. ‘I* uaaekxe                       lb6     & Ut* ZM W6;          bl Tar. Jux.        p.345,
800. 5 and ~suthority                 &a          ‘thanIn.)

           &I aamwr   t0 t&e           above       ,etatWd    qUO8tiin         p3~   8M   8dvi806
it    i8    the OpiniOn.OS    this dO~S?t&Wt~%h8f &I8       thCdOpU$J'
rheritt          mndond   8 me3viae to ~thccountf   a8 OWit85Ql8tOd by
th8 I.8          8%8tUra b. OnaOti5g P8rla&X8Qh (h), BOOtim 19, At-
tiOhJ P 9124b, br i8 not eIititl*d t0 CWQN5BatiOn        rOX -0
period of tiPrs  no 8errloe  i8 readlersd.     Wo anawr    the above
8tat.b QUQ8tiO5 in th8 lW&itiY8;        hOw(BIBX, th8 half bay -II-
tjiolled I5 youx inquiry rho&l no* ‘b0                           0050ia0,red       in the   OOlE-
putation   of tlam Sor which th, deputy                           ir     not    to be paid.